DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims status
In the amendment filed on December 22, 2019, claim 2 has been canceled and claim 1 has have been amended.  Therefore, claims 1 and 3-5 are currently pending for examination.

Double Patenting
Double patent rejection made over US Patent 10,847,020 is overcome due to Terminal disclaimer filed on 09/02/2021 and the subsequent approval.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner’s Amendments to Claim 1 were authorized by Sang Yoon Kang during the examiner-initiated interview conducted on September 13, 2021.

Amendments to the claims: 

 a first base information collecting step (S 10) of dividing change information of an energy magnitude depending on a measured time in a normal driving state of the driver into a peak period and a constant speed period, setting and extracting a largest energy magnitude in the peak period as a peak value, and a last energy value in the constant speed period as a constant speed value, in which the change information of the energy magnitude of the driver depending on a time is formed by repeating a drive period including the peak value and the constant speed value, and collecting slope information for the peak value between the drive periods by connecting the peak value in the drive period and the peak value in another repeated drive period to each other; 
a second base information collecting step (S20) of collecting the slope information for the peak value between the drive periods by connecting the peak value in the drive period and the peak value in another repeated drive period in a driving state of the driver before a failure of the driver occurs; a setting step (S30) of setting an alarm slope value for the peak value between the drive periods based on the slope information collected in the base information collecting steps (S10 and S20); and 
a detecting step (S40) of detecting, in a case where an average slope value for the peak value between the drive periods measured at a unit time interval set in a real-time driving state of the driver is more than the alarm slope value set in the setting step (S30), the case as an abnormal state of the driver and alarming if the abnormal state of the driver is detected, 
wherein the unit time is set as a time including two or more drive periods, and 
as energy measured through the driver, current consumed for driving of the driver is used, 

in the second base information collecting step (S20), the slope information for the constant speed value between the drive periods is collected by connecting the constant speed value in the drive period and the constant speed value in another repeated drive period to each other in the driving state of the driver before the failure of the driver occurs, 
in the setting step (S30), the alarm slope value for the constant speed value between the drive periods is set based on the slope information collected in the base information collecting steps, and 
in the detecting step (S40), in the case where the average slope value for the constant speed value between the drive periods measured at the unit time interval set in the real-time driving state of the driver is more than the alarm slope value set in the setting step (S30), the case is detected as the abnormal state of the driver


Allowable Subject Matter
Claims 1 and 3-5 (renumbered as claims 1-4) are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding claim 1, the amended claim 1 includes the subject matter of claim 2 which was indicated as allowable in the previous office action.
Regarding claims 3-5, the claims are found allowable due to their dependence upon an .
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Nay Tun/Primary Examiner, Art Unit 2687